OPINION
By THE COURT.
Submitted on motion of the appellee seeking an order dismissing the appeal and affirming the judgment for the reason that the appellant has failed to file his assignment of errors and briefs in accordance with Rule VH.
*531The record reveals that the appeal was on questions of law and notice filed on December 31, 1951; that an assignment of errors was filed at the same time, but no briefs have been filed up to date, to wit, April 14, 1952. Therefore Rule VII has not been complied with.
The motion will be sustained and judgment affirmed.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.